 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WILLIAM ALLEN GARRETT,                              No. 2:16-cv-1336 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    JEFF MACOMBER, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 25, 2019, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within twenty-one days. ECF No. 102. Neither

23   party has filed objections to the findings and recommendations. However, plaintiff has filed

24   objections to the order denying his motion for appointment of counsel. ECF No. 105.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                          1
 1          With respect to the objections to the denial of counsel, Federal Rule of Civil Procedure
 2   72(a) permits a party to object to non-dispositive orders issued by magistrate judges and requires
 3   that the district judge “modify or set aside any part of the order that is clearly erroneous or is
 4   contrary to law.” The November 26, 2019 order of the magistrate judge is not clearly erroneous
 5   or contrary to law and the objections will be overruled and the order affirmed.
 6          Plaintiff has also filed objections to the magistrate judge’s December 19, 2019 order
 7   denying his motion for the court to order the law library to provide him with physical access and
 8   timely copies. ECF No. 107. The order is not clearly erroneous or contrary to law and the
 9   objections will be overruled and the order affirmed.
10          Therefore, IT IS HEREBY ORDERED that:
11          1. The findings and recommendations filed November 25, 2019 (ECF No. 102), are
12   adopted in full.
13          2. Plaintiff’s motions for preliminary injunction (ECF Nos. 76, 79, 81, 82, 84, 85, 88, 90)
14   are denied.
15          3. Plaintiff’s objections to the magistrate judge’s November 26, 2019 order denying
16   appointment of counsel (ECF No. 105) are overruled and the order is affirmed.
17          4. Plaintiff’s objections to the magistrate judge’s December 19, 2019 order denying his
18   request for a court order (ECF No. 107) are overruled and the order is affirmed.
19          5. This case is referred back to the assigned magistrate judge for all further pretrial
20   proceedings.
21   DATED: January 14, 2020.
22

23

24

25

26

27

28
                                                         2
